Exhibit 10.39

 

PROMISSORY NOTE

 

$34,500,000

 

New York, New York

November 3, 2004

 

FOR VALUE RECEIVED, the undersigned, GLOBAL WEBB, L.P., a Texas limited
partnership (the “Maker”), promises to pay to the order of CITIGROUP GLOBAL
MARKETS REALTY CORP., a New York corporation (collectively, with any subsequent
holder of this Note, the “Holder”) at its offices located at 388 Greenwich
Street, 11th Floor, New York, New York 10013 or at such other address as the
Holder may from time to time designate in writing, the principal sum of
THIRTY-FOUR MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($34,500,000),
together with interest thereon, and all other amounts payable under the Loan
Documents, such principal, interest and other amounts to be payable as provided
in the Loan Agreement.

 

This Note is the Note referred to in that certain Loan Agreement, dated as of
November 3, 2004, among the Maker and the Holder (as modified and supplemented
and in effect from time to time, the “Loan Agreement”). Reference to the Loan
Agreement is hereby made for a statement of the rights of the Holder and the
duties and obligations of the Maker, but neither this reference to the Loan
Agreement nor any provision thereof shall affect or impair the absolute and
unconditional obligation of the Maker to pay the principal, interest and other
amounts, if any, payable with respect to this Note when due. Capitalized terms
used herein without definition shall have the meanings ascribed to such terms in
the Loan Agreement. The outstanding principal amount shall bear interest at the
rates provided for in the Loan Agreement.

 

This Note is secured by the Mortgage and certain other Loan Documents and
(subject to Section 2.11(g) of the Loan Agreement) Crossed Loan Documents.

 

The principal sum evidenced by this Note, together with accrued interest and
other sums or amounts due hereunder, shall become immediately due and payable at
the option of the Holder upon the occurrence of any Event of Default in
accordance with the provisions of the Loan Agreement.

 

With respect to the amounts due pursuant to this Note, the Maker waives the
following: (1) all rights of exemption of property from levy or sale under
execution or other process for the collection of debts under the Constitution or
laws of the United States or any state thereof; (2) demand, presentment,
protest, notice of dishonor, notice of nonpayment, suit against any party,
diligence in collection of this Note, and all other requirements necessary to
enforce this Note, except for notices required by Governmental Authorities and
notices required by the Loan Agreement and any of the other Loan Documents; and
(3) any further receipt by or acknowledgment of any Collateral now or hereafter
deposited as security for the Loan.

 

In no event shall the amount of interest (and any other sums or amounts that are
deemed to constitute interest under applicable Legal Requirements) due or
payable hereunder (including interest calculated at the Default Rate) exceed the
maximum rate of interest designated by applicable Legal Requirements (the
“Maximum Amount”), and in the event such payment is inadvertently paid by the
Maker or inadvertently received by the Holder, then such excess sum shall be
credited as a payment of principal (without prepayment penalty), and if in
excess of such balance, shall be immediately returned to the Maker upon such
determination. It is the express intent hereof that the Maker not pay and the
Holder not receive, directly or indirectly, interest in excess of the Maximum
Amount.



--------------------------------------------------------------------------------

The Holder shall not by any act, delay, omission or otherwise be deemed to have
modified, amended, waived, extended, discharged or terminated any of its rights
or remedies, and no modification, amendment, waiver, extension, discharge or
termination of any kind shall be valid unless in writing and signed by the
Holder. All rights and remedies of the Holder under the terms of this Note and
applicable statutes or rules of law shall be cumulative, and may be exercised
successively or concurrently.

 

Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable Legal Requirements, but if
any provision of this Note shall be prohibited by or invalid under applicable
Legal Requirements, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note.

 

The Holder may, at its option, release any Collateral given to secure the
indebtedness evidenced hereby, and no such release shall impair the obligations
of the Maker to the Holder.

 

This Note was negotiated in New York, and made by the Maker and accepted by the
Holder in the State of New York, and the proceeds of this Note were disbursed
from New York, which State the parties agree has a substantial relationship to
the parties and to the underlying transaction embodied hereby, and in all
respects (including, without limitation, matters of construction, validity and
performance), this Note and the obligations arising hereunder shall be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts made and performed in such State and any applicable law
of the United States of America.

 

Any legal suit, action or proceeding against the Maker by the Holder arising out
of or relating to this Note shall be instituted in any federal or state court in
New York, New York or in the state where the Mortgaged Property is located. The
Maker hereby (i) irrevocably waives, to the fullest extent permitted by
applicable law, any objection which it may now or hereafter have to the laying
of venue of any such suit, action or proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum, and (ii) irrevocably submits to the jurisdiction of any such
court in any suit, action or proceeding. The Maker does hereby designate and
appoint CT Company Systems, having an office at 111 Eighth Avenue, New York, New
York 10011, as its authorized agent to accept and acknowledge on its behalf
service of any and all process which may be served in any such suit, action or
proceeding in any federal or state court in New York, New York, and agrees that
service of process upon said agent at said address (or at such other office in
New York, New York as may be designated by such agent in accordance with the
terms hereof) with a copy to the Maker, together with written notice of said
service of the Maker, mailed or delivered to the Maker in the manner provided in
the Loan Agreement shall be deemed in every respect effective service of process
upon the Maker, in any such suit, action or proceeding in the State of New York
or the state where the Mortgaged Property is located (as applicable). The Maker
(i) shall give prompt notice to the Holder of any changed address of its
authorized agent hereunder, (ii) may at any time and from time to time designate
a substitute authorized agent with an office in New York, New York (which office
shall be designated as the address for service of process), and (iii) shall
promptly designate such a substitute if its authorized agent ceases to have an
office in New York, New York or is dissolved without leaving a successor.

 

The provisions of this Note shall be subject to the provisions of Section 9.24
of the Loan Agreement, which provisions are incorporated by reference as if
herein set forth in full.

 

THE MAKER, TO THE FULLEST EXTENT THAT IT MAY LAWFULLY DO SO, WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING (INCLUDING, WITHOUT LIMITATION, ANY TORT
ACTION), BROUGHT BY ANY PARTY HERETO WITH RESPECT TO THIS NOTE OR THE OTHER LOAN
DOCUMENTS. THE MAKER AGREES THAT THE HOLDER

 

2



--------------------------------------------------------------------------------

MAY FILE A COPY OF THIS WAIVER WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED AGREEMENT OF THE MAKER IRREVOCABLY TO WAIVE ITS
RIGHT TO TRIAL BY JURY, AND THAT, TO THE FULLEST EXTENT THAT IT MAY LAWFULLY DO
SO, ANY DISPUTE OR CONTROVERSY WHATSOEVER BETWEEN THE MAKER AND THE HOLDER SHALL
INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT
A JURY.

 

Upon the transfer of this Note, Holder may deliver all Collateral granted,
pledged or assigned pursuant to the Loan Documents, or any part thereof, to the
transferee who shall thereupon become vested with all the rights and obligations
herein or under applicable law given to Holder with respect thereto, and Holder
shall thereafter forever be relieved and fully discharged from any liability or
responsibility in the matter, but Holder shall retain all rights and obligations
hereby given to it with respect to any liabilities and the Collateral not so
transferred.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has caused this Note to be properly executed on
the date first above written, and has authorized this Note to be dated as of the
day and year first above written.

 

MAKER:

GLOBAL WEBB, L.P.,

a Texas limited partnership

By:

 

Global Webb, LLC,

   

a Delaware limited liability company,

   

its General Partner

   

By:

 

Digital Realty Trust, L.P.,

       

a Maryland limited partnership,

       

its Member and Manager

       

By:

 

Digital Realty Trust, Inc.,

           

a Maryland corporation

           

its General Partner

            By:  

/s/ SCOTT PETERSON

--------------------------------------------------------------------------------

            Name:  

Scott Peterson

--------------------------------------------------------------------------------

            Title:  

Senior Vice President

--------------------------------------------------------------------------------